Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 1 of 8 PageID #: 230




         EXHIBIT A
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 2 of 8 PageID #: 231



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                                  §
    BLITZSAFE TEXAS, LLC,                         §      Case No. 2:19-cv-00403-JRG
                                                  §
                            Plaintiff,            §      JURY TRIAL DEMANDED
                                                  §
             v.                                   §
                                                  §
    NAVISTAR, INC. and NAVISTAR                   §
    INTERNATIONAL CORP.,                          §
                                                  §
                            Defendants.           §


                                 DOCKET CONTROL ORDER

        In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Original Date       Proposed New Date                                Event

May 3, 2021                                        *Jury Selection – 9:00 a.m. in Marshall, Texas

April 5, 2021                                      * If a juror questionnaire is to be used, an
                                                   editable (in Microsoft Word format)
                                                   questionnaire shall be jointly submitted to the
                                                   Deputy Clerk in Charge by this date.1

March 29, 2021                                     *Pretrial Conference – 9:00 a.m. in Marshall,
                                                   Texas before Judge Rodney Gilstrap




1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 3 of 8 PageID #: 232




 Original Date      Proposed New Date                          Event

March 22, 2021                           *Notify Court of Agreements Reached During
                                         Meet and Confer

                                         The parties are ordered to meet and confer on
                                         any outstanding objections or motions in limine.
                                         The parties shall advise the Court of any
                                         agreements reached no later than 1:00 p.m.
                                         three (3) business days before the pretrial
                                         conference.

March 22, 2021                           *File Joint Pretrial Order, Joint Proposed Jury
                                         Instructions, Joint Proposed Verdict Form,
                                         Responses to Motions in Limine, Updated
                                         Exhibit Lists, Updated Witness Lists, and
                                         Updated Deposition Designations

March 15, 2021                           *File Notice of Request for Daily Transcript or
                                         Real Time Reporting.

                                         If a daily transcript or real time reporting of
                                         court proceedings is requested for trial, the party
                                         or parties making said request shall file a notice
                                         with the Court and e-mail the Court Reporter,
                                         Shelly Holmes, at
                                         shelly_holmes@txed.uscourts.gov.

March 8, 2021                            File Motions in Limine

                                         The parties shall limit their motions in limine to
                                         issues that if improperly introduced at trial
                                         would be so prejudicial that the Court could not
                                         alleviate the prejudice by giving appropriate
                                         instructions to the jury.

March 8, 2021                            Serve Objections to Rebuttal Pretrial
                                         Disclosures

March 1, 2021                            Serve Objections to Pretrial Disclosures; and
                                         Serve Rebuttal Pretrial Disclosures

February 16, 2021                        Serve Pretrial Disclosures (Witness List,
                                         Deposition Designations, and Exhibit List) by
                                         the Party with the Burden of Proof




                                        -2-
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 4 of 8 PageID #: 233




    Original Date      Proposed New Date                              Event

February 8, 2021                                 *Response to Dispositive Motions (including
                                                 Daubert Motions). Responses to dispositive
                                                 motions that were filed prior to the dispositive
                                                 motion deadline, including Daubert Motions,
                                                 shall be due in accordance with Local Rule CV-
                                                 7(e), not to exceed the deadline as set forth in
                                                 this Docket Control Order.2 Motions for
                                                 Summary Judgment shall comply with Local
                                                 Rule CV-56.

January 25, 2021                                 *File Motions to Strike Expert Testimony
                                                 (including Daubert Motions)

                                                 No motion to strike expert testimony (including
                                                 a Daubert motion) may be filed after this date
                                                 without leave of the Court.

January 25, 2021                                 *File Dispositive Motions

                                                 No dispositive motion may be filed after this
                                                 date without leave of the Court.

                                                 Motions shall comply with Local Rule CV-56
                                                 and Local Rule CV-7. Motions to extend page
                                                 limits will only be granted in exceptional
                                                 circumstances. Exceptional circumstances
                                                 require more than agreement among the parties.

January 19, 2021    January 20, 2021             Deadline to Complete Expert Discovery

January 4, 2021                                  Serve Disclosures for Rebuttal Expert
                                                 Witnesses

December 14,        November 25, 2020            Deadline to Complete Fact Discovery and File
2020                                             Motions to Compel Discovery

December 14,        December 21, 2020            Serve Disclosures for Expert Witnesses by the
2020                                             Party with the Burden of Proof

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                              -3-
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 5 of 8 PageID #: 234




 Original Date     Proposed New Date                         Event

December 11,                            Comply with P.R. 3-7 (Opinion of Counsel
2020                                    Defenses)

November 20,                            *Claim Construction Hearing – 9:00 a.m. in
2020                                    Marshall, Texas before Judge Rodney Gilstrap

November 6,                             *Comply with P.R. 4-5(d) (Joint Claim
2020                                    Construction Chart)

October 30, 2020                        *Comply with P.R. 4-5(c) (Reply Claim
                                        Construction Brief)

October 23, 2020                        Comply with P.R. 4-5(b) (Responsive Claim
                                        Construction Brief)

October 9, 2020                         Comply with P.R. 4-5(a) (Opening Claim
                                        Construction Brief) and Submit Technical
                                        Tutorials (if any)

                                        Good cause must be shown to submit technical
                                        tutorials after the deadline to comply with P.R.
                                        4-5(a).

October 9, 2020                         Deadline to Substantially Complete Document
                                        Production and Exchange Privilege Logs

                                        Counsel are expected to make good faith efforts
                                        to produce all required documents as soon as
                                        they are available and not wait until the
                                        substantial completion deadline.

September 25,                           Comply with P.R. 4-4 (Deadline to Complete
2020                                    Claim Construction Discovery)

September 18,                           File Response to Amended Pleadings
2020

September 4,                            *File Amended Pleadings
2020
                                        It is not necessary to seek leave of Court to
                                        amend pleadings prior to this deadline unless
                                        the amendment seeks to assert additional
                                        patents.




                                       -4-
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 6 of 8 PageID #: 235




    Original Date     Proposed New Date                            Event

August 28, 2020     September 4, 2020         Comply with P.R. 4-3 (Joint Claim Construction
                                              Statement)

August 7, 2020      August 21, 2020           Comply with P.R. 4-2 (Exchange Preliminary
                                              Claim Constructions)

July 17, 2020       August 7, 2020            Comply with P.R. 4-1 (Exchange Proposed
                                              Claim Terms)

June 29, 2020       July 27, 2020             Comply with Standing Order Regarding
                                              Subject-Matter Eligibility Contentions3

June 29, 2020       July 27, 2020             Comply with P.R. 3-3 & 3-4 (Invalidity
                                              Contentions)

June 8, 2020                                  *File Proposed Protective Order and Comply
                                              with Paragraphs 1 & 3 of the Discovery Order
                                              (Initial and Additional Disclosures)

                                              The Proposed Protective Order shall be filed as
                                              a separate motion with the caption indicating
                                              whether or not the proposed order is opposed in
                                              any part.

June 1, 2020                                  *File Proposed Docket Control Order and
                                              Proposed Discovery Order

                                              The Proposed Docket Control Order and
                                              Proposed Discovery Order shall be filed as
                                              separate motions with the caption indicating
                                              whether or not the proposed order is opposed in
                                              any part.

May 26, 2020        June 11, 2020             Join Additional Parties

May 18, 2020        Completed                 Comply with P.R. 3-1 & 3-2 (Infringement
                                              Contentions)




3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
YU5P]



                                            -5-
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 7 of 8 PageID #: 236



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have
a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the



                                               -6-
Case 2:19-cv-00403-JRG Document 26-1 Filed 06/01/20 Page 8 of 8 PageID #: 237



remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
Plaintiff shall also specify the nature of each theory of infringement, including under which
subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
matter eligibility, written description, enablement, or any other basis for invalidity. The
Defendant shall also specify each prior art reference or combination of references upon which
the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
showing of good cause.




                                                -7-
